Deemer, J.
*6051. court flnaiew findings. *604I. Save one, the questions involved are purely of fact, and, as the trial court saw and heard all of *605the witnesses, its finding will be given some force because of a direct conflict in the testimony on some material issues in the case. Berry v. Berry, 115 Iowa, 543; Fulton v. Fisher, 151 Iowa, 429; Sargent v. Owen, 134 Iowa, 365.
2‘ mistake :recovery. laches. II. The legal proposition involved is the question of plaintiffs’ laches in bringing suit. As they commenced their action within a reasonable time after discovering the mistake, they should not be 0£ reljef on this ground. This ÍS a familiar doctrine, supported by all the authorities. See collection of eases in 16 Cyc. 158.
3. tty1™'mistake1: GVidfillCG. III. The plaintiffs were required to establish the mistake pleaded by them by clear and satisfactory proof, and it must also be shown that the mistake was a mutual as distinguished from an unilateral one. Tufts v. Larned, 27 Iowa, 330; Wachendorf v. Lancaster, 61 Iowa, 509; Jurgensen v. Carlsen, 97 Iowa, 627.
The trial court recognized these rules, and, in an opinion filed by him, it is indicated that he gave the ease a great deal of consideration, and was abidingly convinced of the truth of the plaintiffs’ claims. We have gone over the testimony with care, and are of the same opinion. It would subserve no useful purpose to set out either the testimony or the ultimate facts. Suffice it to say we think plaintiffs made out their case; and that by the same quantity of testimony defendant established the one item of his counterclaim.
It follows that the decree must be and it is — Affirmed.
Ladd, C. J., and Gaynor. and Withrow, JJ., concur.